                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF LOUISIANA

CESAR URBINO                                                    CIVIL ACTION

VERSUS                                                           NO. 18-4006

ASSOCIATED BUILDING SERVICES, L.L.C.                             SECTION “E” (2)
ET AL.

                       ORDER AND REASONS ON MOTION

       This is a putative collective action in which plaintiff seeks allegedly unpaid overtime

compensation under the Fair Labor Standards Act (“FLSA”). Plaintiffs’s Motion for Leave

to File Amended Complaint, Record Doc. No. 17, is pending before me. The motion seeks

to add four new defendants, together with additional allegations against both the new and

original defendants, and a revised proposed class definition. Record Doc. No. 17-1 at p. 7.

Defendants filed a timely opposition memorandum. Record Doc. No. 22. Having

considered the written submissions of the parties, the applicable law, and the record, IT IS

ORDERED that the motion is DENIED for the following reasons.

       Where–as here–the court has entered a scheduling order setting a deadline for the

amendment of pleadings, Record Doc. No. 8, the schedule “may be modified only for

good cause and with the judge’s consent.” Fed. R. Civ. P. 16(b)(4) (emphasis added).

“Rule 16(b) governs amendment of pleadings after a scheduling order deadline has

expired. Only upon the movant’s demonstration of good cause to modify the scheduling

order will the more liberal standard of Rule 15(a) apply to the district court’s decision to

grant or deny leave.” S&W Enters., L.L.C. v. SouthTrust Bank of Ala., NA, 315 F.3d
533, 536 (5th Cir. 2003) (emphasis added). “In determining good cause, we consider

four factors: ‘(1) the explanation for the failure to timely move for leave to amend;

(2) the importance of the amendment; (3) potential prejudice in allowing the amendment;

and (4) the availability of a continuance to cure such prejudice.’” Sw. Bell Tel. Co. v.

City of El Paso, 346 F.3d 541, 546 (5th Cir. 2003) (citing Fed. R. Civ. P. 16(b)) (quoting

S & W Enters., 315 F.3d at 535); accord Fahim v. Marriott Hotel Servs., Inc., 551 F.3d

344, 348 (5th Cir. 2008); Nunez v. U.S. Postal Serv., 298 F. App’x 316, 319 (5th Cir.

2008); In re Int’l Marine, LLC, No. 07-6424, 2009 WL 498372, at *1-2 (E.D. La.

Feb. 26, 2009).

       In this case, the presiding district judge entered an extensive scheduling order,

tailored specifically to aspects of FLSA collective actions that do not apply to other kinds

of cases. With particular significance to this motion, the district judge set a June 28, 2018

deadline for amending pleadings, an August 29, 2018 deadline for completion of

discovery related to plaintiff’s motion conditionally to certify a class, and a September

4, 2018 deadline for filing a motion conditionally to certify the class. Record Doc. No.

8 at p. 2. All of those deadlines had expired before plaintiff filed this motion to amend

on September 18, 2018. In entering her scheduling order, the district judge emphasized

that “[t]he deadlines set forth herein are not ‘suggestions’ but firm deadlines which will

be strictly enforced.” Id. at p. 1 (emphasis in original).




                                            -2-
       Weighing the Rule 16 factors in this case militates against a finding of good cause.

Plaintiff’s explanation for this untimely motion is unpersuasive. Plaintiff argues that the

identity of the new defendants, the basis for the new allegations, and the need to amend the

class definition were all only recently determined in discovery. However, the basic fact

giving rise to the alleged need to amend is inherent in every FLSA action; i.e., the identity

of plaintiff’s employer. This is information plaintiff either knew or should have known long

before the deadlines elapsed, as more fully described in defendant’s opposition

memorandum. Record Doc. No. 22 at pp. 2-5.

       Although the amendments may be important, defendants will be prejudiced by

permitting them at this late date. Prejudice occurs “if an added claim would require the

defendant to reopen discovery and prepare a defense for a claim different from the [one]

. . . that was before the court.” Smith v. EMC Corp., 393 F.3d 590, 596 (5th Cir. 2004).

See Mayeaux v. La. Health Serv. & Indem. Co., 376 F.3d 420, 427 (5th Cir. 2004)

(distinguishing between amendments that propose alternative legal theories of recovery,

which “generally should be permitted,” and those that “fundamentally alter the nature of

the case,” which “may be denied if the circumstances warrant;” and finding no abuse of

discretion in denial of amendment that would have unduly prejudiced the original and

proposed new defendants by allowing plaintiffs to plead “a fundamentally different case

with new causes of action and different parties” after the case had been pending for years

and was nearing the close of extensive discovery); Atrium Cos., Inc. v. ESR Assocs.,


                                            -3-
Inc., No. 11-CV-1288, 2012 WL 4215103, at *8 (S.D. Tex. Sept. 18, 2012) (citations

omitted) (denying leave to amend based on undue prejudice when defendant had invested

considerable effort in the case during months of litigation).

       In this case, defendants have invested considerable effort in conducting discovery

by the deadline for doing so before the class certification motion was filed, preparing and

filing two summary judgment motions and opposing a motion to certify a class, the

definition of which plaintiff now seeks to change. Although a continuance might cure this

prejudice, the reference in the presiding judge’s scheduling order to “rare and

extraordinary” circumstances makes the availability of such a continuance appear

unlikely. In any event, whether a continuance might be available to cure such prejudice

is a matter only for the district judge to decide.

       For all of the foregoing reasons, the motion to amend is DENIED. If for any

reason, the previously set deadlines are continued, plaintiff may resubmit this motion, but

only in a timely fashion.

                                                        3rd day of October, 2018.
                       New Orleans, Louisiana, this _________



                                                  JOSEPH C. WILKINSON, JR.
                                             UNITED STATES MAGISTRATE JUDGE



CLERK TO NOTIFY:
HON. SUSIE MORGAN


                                            -4-
